Appeal by defendant from a judgment of the Supreme Court, Kings County (Booth, J.), rendered August 7, 1980, convicting him of sexual abuse in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence. Case remitted to Criminal Term for further proceedings consistent herewith and the appeal is held in abeyance in the interim. Criminal Term should file its report with all convenient speed. The trial court, in camera, reviewed a four-page summary of an interview between the complainant and an Assistant District Attorney. It ruled that since the summary was not made contemporaneously with the *612interview, it was not subject to inspection by the defense. This was error. (See People v Rosario, 9 NY2d 286, cert den 368 US 866; People v Consolazio, 40 NY2d 446, cert den 433 US 914.) The trial court should compare the complainant’s Grand Jury testimony with the summary in question and report on whether the summary was “nothing more than [a] duplicative equivalent” of the complainant’s Grand Jury testimony. (See People v Consolazio, supra, p 454.) Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.